Case 8:15-cv-00011-TPB-CPT Document 157-5 Filed 02/12/20 Page 1 of 1 PagelD 1817

 

MARC SMITH Today at 11:06 PM
To: ghs@shrayerlaw.com
Request for fees per Local Rule 3.01(g) - 10 February 2020

Mr. Shrayer,

In accordance with Local Rule 3.01(g), this is to offer you a chance to settle prior to my filing a motion for fees in
M.D.Fla. 8:19-cv-00423-WFJ-SPF.

Mr. Paris may have lied to you, but in any event you failed to do Due Diligence as per the Florida Bar.

Both my companion, Ms Pratt, and | have documented the emotional stress you have caused with our doctors. These
include loss of sleep, anxiety, and depression which you and/or Mr. Paris have caused, and continue to cause.

There is also the issue of your failure to do Due Diligence per the Florida Bar Association. Due diligence on your part
would have prevented this. There is little if any doubt that you ripped me from the 8:19-cv-00423-WFJ-SPF lawsuit as
soon as | submitted the Notice of Pendency of Other Actions to the court. You know, the document YOU were supposed
to submit to the court.

| am asking for $250,000.000 to settle this to address all issues inclusive of doctors fees and my time in having to
respond to what is obviously a frivolous lawsuit.

| have no phone at this time and do not anticipate having one, and due to my medical needs may not receive mail at my
“official” mailing address, your reply by email is required. | anticipate a response from you within 120 hours (5 business
days) so that you have plenty of time to discuss this with your client Mr. Paris. | will be notifying the court of this attempt
to settle per Local Rule 3.01(g).

Because you are Mr. Paris’ attorney of record in this case, as well as in 8:15-cv-00011, and | have no way to assure that
an email to your client will be either received or acknowledged,the presumption on my part is that you will notify and
confer with your client, Mr. Paris, and inform him of this email and its contents.

In the event that you “jump ship” as Mr. Wohisifer did (and apparently Mr Lorenzo did), | hold you responsible for your
lack of Due Diligence as per the Florida Bar.

Regards,

Marc Timothy Smith

 
